Citation Nr: 0011532	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  98-05 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residual 
laceration of the left ring finger (minor), with nail 
deformity, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for residuals of 
bladder carcinoma.


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which granted service connection for 
carcinoma of the bladder, and for residuals of a left ring 
finger injury. The veteran disagreed with the assignment of 
noncompensable evaluations for these disabilities.  During 
the course of appeal a January 1999 rating decision increased 
the assigned rating for the left ring finger disability; and 
assigned that disability a 10 percent evaluation, effective 
from the date of the original claim in January 1997. 

In a statement received from the veteran in May 1999, he 
appears to be making a claim for entitlement to service 
connection for a penile erectile dysfunction due to treatment 
received for his service-connected residuals of bladder 
carcinoma.  The Board refers this matter to the RO for 
appropriate action.
 

FINDINGS OF FACT

1.  The veteran's left ring finger disability is shown to be 
manifested by tenderness, soreness and a slight decrease in 
sensation over the pulp of the finger; and the disability is 
not shown to be productive of functional impairment 
consistent with extremely unfavorable ankylosis.

2.  The veteran's residuals of bladder carcinoma is shown to 
be manifested by night-time voiding frequency productive of 
awakening to void two times per night. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residual laceration of the left ring finger (minor), with 
nail deformity, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 
5227; 4.118, Diagnostic Code 7804 (1999).

2.  The criteria for a rating of 10 percent for residuals of 
bladder carcinoma have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 
4.115a, 4.115b, Diagnostic Code 7528 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. § 
5107 (West 1991).  That is, the Board finds that he has 
presented claims that are plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claims has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disabilities at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.10 (1999).  Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (1999).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disabilities for which 
entitlement to an increased evaluation is currently 
considered on appeal.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

Left Ring Finger Disability

The United States Court of Veterans Appeals (Court) has 
emphasized that when evaluating disabilities of the 
musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  See also 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

The Board notes that under 38 C.F.R. § 4.40, the rating for 
an orthopedic disorder should reflect functional limitation 
which is due to pain which is supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is also as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. § 
4.45.  A little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  Moreover, it is the intention of the 
rating schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joints.  See 38 
C.F.R. §4.59.

The veteran's left ring finger disability is presently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. § 
4.118, Diagnostic Code 7804, which provides for a 10 percent 
rating for superficial scars that are tender and painful on 
objective demonstration.

Service medical records record that the veteran had a 
fracture of the distal phalanx and laceration wound during 
service in November 1951.  A consultation report noted that 
the wound was sutured and a splint applied.  In December 
1951, stitches were removed and the wound debrided.  The 
fracture was in poor position due to improper manipulation 
since the original splinting, and was reset.  A related skin 
lesion was noted as healed.

The report of a March 1997 VA examination of the hand and 
fingers noted complaints of a malformed nail, which would 
manifest as ingrown and catch onto things, thereby causing 
some ache, pain and some tenderness over the distal 
interphalangeal joint and distal phalanx of the left (minor) 
ring finger.  The veteran reported that he was able to use it 
normally, with normal grip and grasp, and with normal 
function of the finger itself.  Some weather changes 
aggravated the disorder.  The veteran reported that he did 
not take medicines for it.  On examination the left hand 
showed a deformity of the distal phalanx, especially the nail 
itself, which was deformed.  The report noted a laceration 
was seen and there was a little bit of decreased sensation 
over the tip of that finger; otherwise function was normal.  
The veteran was able to move the pulp of the finger to palms 
normally.  The hand manifested a normal grip and grasp, and a 
normal flexion and extension of the left ring finger.  An X-
ray examination report contains an impression of advanced 
arthritis and osteoporosis.  The examination report contains 
a diagnosis of residual laceration of the left ring finger 
with nail deformity, with arthritis.

The report of a November 1998 VA examination of the hand and 
fingers noted complaints of some ongoing aching, pain and 
tenderness in the left ring finger that was more of a chronic 
problem.  No braces or medications had been needed.  On 
examination of the left ring finger, there was a nailbed 
deformity, and a healed laceration.  The veteran had some 
tenderness and soreness over the pulp of the finger, and a 
little bit of a slight decrease in sensation over the pulp of 
the finger.  He had a normal grip and grasp.  The report 
indicated that he was able to get the pulps of the fingers to 
palms normally; had normal flexion-extension function to the 
remaining digits; and the remaining part of the hand was 
entirely normal.  An X-ray examination report contains an 
impression of moderate degenerative arthritic changes of the 
proximal and distal interphalangeal joints of the left ring 
finger.  The diagnosis was residual laceration of the left 
ring finger with deformity and arthritis.

As discussed, Diagnostic Code 7804 provides for a maximum 10 
percent disability rating for superficial scars that are 
tender and painful on objective demonstration.  The evidence 
discussed above, shows medical findings that the veteran's 
scar is manifested by some tenderness and soreness over the 
pulp of the finger as required for a 10 percent evaluation.  
As this is the maximum rating under Diagnostic Code 7804, an 
increase under that code is not feasible.  The Board has 
considered other diagnostic codes pertinent to scars.  
Diagnostic Codes 7801 and 7802 pertain to scars that result 
from burns.  The veteran's scar resulted, however, from a 
laceration.  Therefore, evaluation under these codes are not 
applicable.  Diagnostic Code 7803 provides a maximum rating 
of 10 percent for superficial scars that are poorly nourished 
with repeated ulceration.  An increase under that code is not 
warranted as the veteran is already evaluated at the maximum 
under this code, and moreover, there is no medical evidence 
showing ulceration of the veteran's scar to warrant 
consideration under that code. 

Diagnostic Code 7805 provides for evaluation of other scars 
on the basis of limitation of function of the affected part.  
38 C.F.R. § 4.118 (1999).  The diagnostic codes applicable to 
limitation of function of individual fingers are Diagnostic 
Codes 5224 through 5227.  38 C.F.R. § 4.71a (1999).  The 
veteran's left ring finger disability may be  evaluated under 
Diagnostic Code 5227, which provides for a zero percent 
disability rating for ankylosis of a finger other than the 
thumb, index finger, or middle finger on either the minor or 
major hand.  A compensable disability rating would not be 
available under Diagnostic Code 5227 unless there was 
extremely unfavorable ankylosis.  In that case, the 
disability would be rated as analogous to amputation.  

Inasmuch as the veteran's left ring finger disability is not 
shown to be manifested by extremely unfavorable ankylosis, 
the criteria for an increase under Diagnostic Code 5227 have 
not been met.  In fact, moreover, there is no medical 
evidence showing that the veteran has any significant 
limitation of function of the left ring finger as a result of 
the inservice fracture of the distal phalanx and laceration 
wound and resulting scar.  The examination in 1998 showed 
that the disability resulted only in some tenderness and 
soreness over the pulp of the finger, with a slight decrease 
in sensation there.  The veteran is shown to be able to move 
the finger to the palm; he had a normal grip and grasp; he 
had normal flexion-extension function of the remaining 
digits; and the remaining parts of the hand were entirely 
normal. 

The Board has considered whether a separate rating may be 
assigned for arthritis under Diagnostic Code 5003, which 
provides that arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the particular joint(s) 
involved.  However, under 38 C.F.R. § 4.45, this joint is not 
considered major joint, nor is arthritis of a minor group of 
relevant joints shown.  Therefore a separate 10 percent 
evaluation is not for application under Diagnostic Code 5003.  

Moreover, the veteran's left ring finger disability is 
already evaluated on the basis of limitation of motion, 
pursuant to Diagnostic Code 5227 (for ankylosis).  Thus, a 
separate rating under Diagnostic Code 5003 on the basis of 
degenerative arthritis with a compensable limitation of 
motion is not in order because the veteran is already 
compensated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved 
(Diagnostic Code 5227).  See Esteban, 6 Vet. App. at 261-62; 
38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5003.  

In short, the Board finds that the existing 10 percent 
evaluation is appropriate for the veteran's left ring finger 
disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  
Should the veteran's disability picture change in the future, 
he may be able to meet the criteria for an increase for his 
left ring finger disability, but at present there is no basis 
for a higher rating.  See 38 C.F.R. § 4.1.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's left ring 
finger disability, as well as the current clinical 
manifestations of this disability and its effects on the 
veteran's earning capacity, as well as the effects upon his 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
Any functional impairment which can be attributed to pain or 
weakness has also been considered, see 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca, 8 Vet. App. at 206, along with all 
other pertinent aspects of 38 C.F.R. Parts 3 and 4.

The veteran has been granted the maximum schedular evaluation 
for that disability under the applicable diagnostic code, and 
there is no evidence demonstrating that his left ring finger 
disorder causes a significant or marked interference with 
daily activities beyond that contemplated by the current 
schedular provisions, or that it necessitates frequent 
periods of hospitalizations so as to warrant an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board observes that the veteran was never 
hospitalized for his left little finger.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against an increase for the veteran's left ring finger 
disorder.

Residuals of Bladder Carcinoma

The veteran maintains that his service-connected residuals of 
carcinoma of the bladder is more severe than reflected in the 
assigned noncompensable disability  evaluation.  The 
veteran's service-connected residuals of carcinoma of the 
bladder are currently evaluated at a noncompensable level 
pursuant to 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 
7528-7517 (1999).

Recent pertinent evidence of record includes a February 1997 
private statement from Richard A. Memo, M.D., which 
summarizes the medical history of the veteran's carcinoma of 
the bladder since 1978.  That statement noted that the 
veteran was first seen in November 1978 when he had a 
transitional cell carcinoma of the bladder without invasion.  
The veteran had subsequent cystoscopies, which showed no 
evidence of recurrence until January 1981, and again in 
January of 1991.  Subsequent yearly cystoscopies were 
negative, including the latest in July 1996.  There were no 
abnormalities in the dome, lateral wall or floor of the 
bladder.  The statement noted that the veteran's recorded PSA 
in the past had been in the 2-3 range; his last was 2.2 with 
normal being from 0-4.  The veteran had a benign feeling 
prostate.  The statement also noted findings of a reflux on 
the right. 

The report of a March 1997 VA examination noted that routine 
annual cystoscopies had been negative.  The veteran denied 
hematuria or urinary tract infections, as well as stones or 
dysuria.  On examination, the abdomen was soft, nontender, 
non-distended, and good bowel sounds were noted.  Urinalysis 
was negative.  The report contains a diagnosis that indicated 
a history of bladder carcinoma.

Recent private medical records show that during clinic visits 
between August 1994 and December 1998, the veteran reported 
in March 1998 that he had nocturia with voiding between 0 to 
1 time per night.  In December 1998 he reported nocturia with 
voiding between 0 and two times per night.

The veteran was afforded a VA genitourinary examination in 
March 1999.  The report of that examination showed that the 
veteran denied hematuria.  The veteran reported a daytime 
frequency every 30 minutes to one hour; and night-time 
frequency of four to five times.  The veteran reported a fair 
caliber urinary stream, with no post-void residual sensation.  
He reported occasional hesitancy and intermittency, but he 
did not strain to void.  He denied any history of urinary 
incontinence, recurrent urinary tract infections, stones or 
pyelonephritis.  The veteran reported difficulties with 
erections.  On examination, the abdomen was soft, nontender, 
and non-distended.  There was normal urethral meatus, and no 
lesions.  Testes were descended bilaterally.  No masses or 
nodules were found.  

The report contains an impression of a history of recurrent 
bladder carcinoma, first diagnosed in 1979 and with a most 
recent occurrence in 1991.  The veteran had undergone 
intravesical therapy, and follow-up cystoscopy.  The 
concluding impression was that the veteran was currently 
asymptomatic from his bladder carcinoma.  He had erectile 
dysfunction, which was likely related to the veteran's 
diabetes mellitus and/or hypertension.  The veteran had what 
appeared to be moderate obstructive voiding symptoms probably 
consistent with bladder outlet obstruction from his prostate 
for which he had not received treatment in the past.    

Pursuant to the provisions of Diagnostic Code 7528, a 100 
percent evaluation is warranted when the evidence indicates 
malignant neoplasms of the genitourinary system.  A note to 
this code section states that if there has been no local 
reoccurrence or metastasis following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, then the disability is to be rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Provisions of Diagnostic Code 7517 provide that 
bladder injury will be rated as "voiding dysfunction" under 
38 C.F.R. § 4.115a. 38 C.F.R. § 4.115b, Diagnostic Code 7517 
(1999).

Review of the medical evidence described above reveals no 
evidence of reoccurrence or metastasis of the veteran's 
carcinoma subsequent to December 1991.  Hence, the veteran's 
residuals of carcinoma of the bladder will be evaluated under 
either voiding dysfunction, renal dysfunction, or urinary 
tract infection, whichever is predominant, pursuant to 
Diagnostic Codes 7517 and 7528.  Said symptomatology is 
evaluated pursuant to 38 C.F.R. § 4.115a (ratings of the 
genitourinary system-dysfunctions).

The veteran's residuals of carcinoma of the bladder are most 
appropriately evaluated in terms of voiding dysfunction, as 
there is not of record medical evidence of either renal 
dysfunction or urinary tract infection.  Voiding dysfunction 
is rated under the three subcategories of urine leakage, 
urinary frequency, and obstructed voiding.  Urine leakage 
involves ratings ranging from 20 to 60 percent.  A 60 percent 
rating contemplates continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times per day.  A 40 percent rating contemplates leakage 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day.  A 20 percent rating 
contemplates leakage requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between two and three hours, or: 
awakening to void two times per night.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  Marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the following 
warrants 10 percent: 1. Post void residuals greater than 150 
cc 2. Uroflowmetry; markedly diminished peak flow rate (less 
than 10 cc/sec) 3. Recurrent urinary tract infections 
secondary to obstruction 4. Stricture disease requiring 
periodic dilatation every 2 to 3 months.  Finally, 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year is noncompensable.  
38 C.F.R. § 4.115a (1999).

Reviewing the pertinent evidence of record, the Board 
concludes that the veteran's residuals of bladder carcinoma 
are most appropriately evaluated on the basis of obstructive 
voiding or urinary frequency, as defined by 38 C.F.R. § 
4.115a.  The record shows that moderate obstructive voiding 
symptoms was diagnosed during the most recent VA examination 
of March 1999.  The veteran's basic complaint regarding his 
bladder, is urinary frequency.  There is no evidence of urine 
leakage of any extent.  

During his March 1999 genitourinary examination, the veteran 
did not report any dysfunction as to urine leakage.  With 
respect to obstructed voiding symptoms, he did report 
occasional hesitancy and intermittency, but he did not have 
to strain to void; and he had a fair caliber urinary stream.  
The diagnosis was that he had moderate obstructive voiding 
symptoms.  The Board finds that this symptomatology does not 
reflect the criteria under 38 C.F.R. § 4.115a for an increase 
to 10 percent, which requires marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) as further discussed above. 

With respect to urinary frequency, during the March 1999 
examination the veteran reported daytime frequency of voiding 
every 30 minutes to one hour; and night-time frequency of 
voiding four to five times per night.  A review of private 
medical records shows that during treatment visits, he 
complained of nocturia with voiding from 0 up to two times 
per night.  Under 38 C.F.R. § 4.115a, the criteria for a 10 
percent rating contemplates daytime voiding interval between 
two and three hours, or: awakening to void two times per 
night.  An evaluation of 20 percent requires daytime voiding 
interval between 1 and 2 hours, or awakening to void 3 to 4 
times per night. 

On the basis of the foregoing, and resolving any reasonable 
doubt in favor of the veteran, the Board finds that the 
veteran's disability picture due to his residuals of a 
bladder carcinoma reflects the criteria for a 10 percent 
rating for urinary frequency under 38 C.F.R. § 4.115a, but no 
more.  Although the veteran reported a much more severe 
frequency during his March 1999 examination, a review of 
private clinical treatment records from 1994 to 1998 shows 
voiding from 0 to 2 times, and never more than two times per 
night.  These treatment records, moreover, do not show any 
complaints of frequent daytime voiding.  

On balance therefore, the Board finds that the overall 
disability picture, due to voiding frequency caused by 
residuals of bladder carcinoma, meets the criteria for a 10 
percent evaluation.  The evidence does not reflect criteria 
necessary for a rating in excess of 10 percent.  In 
considering the competent medical evidence as a whole, the 
Board does not find that the evidence reflects criteria of a 
frequency of daytime voiding interval between 1 and 2 hours, 
or awakening to void 3 to 4 times per night.  Moreover, the 
March 1999 VA examination report opined that the veteran was 
asymptomatic from his bladder cancer, and appeared to have 
moderate obstructive voiding symptoms probably consistent 
with bladder outlet obstruction from the prostate, which is 
not part of the service-connected residuals of carcinoma of 
the bladder.  However, even assuming that all of the 
veteran's voiding symptoms were related to his service-
connected disability, the disability picture as shown by the 
evidence as a whole, does not reflect criteria requisite for 
an increase in excess of 10 percent.  See 38 C.F.R. § 4.115a.

The Board has considered the provisions of 38 C.F.R. § 4.7, 
but finds that there is no question presented as to which of 
two or more evaluations would more properly classify the 
severity of the veteran's service-connected residuals of 
bladder carcinoma.

The Board notes that the veteran has based his claim for an 
increase in part on the necessity for periodic cystoscopies 
due to his service connected bladder disability.  The Board 
has considered this in relation to determining whether the 
case warrants referral for an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  On review, however, the Board finds 
that there is no evidence that the disability at issue has 
necessitated frequent hospitalizations or produced marked 
industrial impairment.  As such the Board finds that referral 
for consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

As the preponderance of the evidence is against an increase 
beyond that granted here, the benefit of the doubt doctrine 
would not apply to warrant an increase over that granted here 
for the residuals of bladder carcinoma.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

An increased evaluation for residual laceration of the left 
ring finger (minor), with nail deformity, is denied.

An evaluation of 10 percent for residuals of bladder 
carcinoma is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals


 

